On the court’s own motion and pursuant to section 71 of the Executive Law, (1) appellant is directed to serve upon the Attorney-General of the State of New York, within five days after entry of the order hereon, notice of the pendency of this appeal and of the fact that the constitutionality of articles 70 and 220 of the Penal Law have been brought into question herein, (2) the Attorney-General of the State of New York is granted permission to appear in this appeal in support of the constitutionality of said articles, and (3) the *618appeal is adjourned to the November 1974 Term for argument. The Attorney-General, if he so desires, may file a brief on or before October 31,1974. Appellant, if he so desires, may reply thereto by supplemental brief to be filed on or before November 7,1974. Concur — Markewieh, J. P., Nunez, Murphy, Tilzer and Lane, JJ.